                                                                                                                             JS-3
                                                         United States District Court
                                                         Central District of California
                                                                  AMENDED
 UNITED STATES OF AMERICA vs.                                                Docket No.            CR 16-00538-RGK-1

 Defendant           DOROTHY MATSUBA                                         Social Security No. 6         0   2   5
 akas:                                                                       (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH   DAY      YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.     JULY     16      2018

  COUNSEL                                                         JEROME HAIG, CJA COUNSEL
                                                                             (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO               NOT
                                                                                                               CONTENDERE           GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Conspiracy, in violation of 18 USC 371, as charged in Count 1 of the Indictment; Wire Fraud, Aiding and Abetting and
          Causing an Act to be Done, in violation of 18 USC 1343, 2, as charged in Counts 2-6 of the Indictment; False Statements in
          Loan and Credit Application, Aiding and Abetting and Causing an Act to be Done, in violation of 18 USC 1014,2, as charged
          in Counts 7-12 of the Indictment; and Aggravated Identity Theft, Aiding and Abetting and Causing an Act to be Done, in
          violation of 18 USC 1028A(a)(1),2 , as charged in Counts 13-18 of the Indictment
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM
  ORDER


        It is ordered that the defendant shall pay to the United States a special assessment of $1,800, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per
quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

        It is ordered that the defendant shall pay restitution pursuant to 18 U.S.C. § 3663A. Defendant shall pay
restitution in the total amount of $12,208,992.49 to victims set forth in a separate victim list prepared by the
Court which reflects the Court’s determination of the amount of restitution due to each victim. The victim list,
which shall be forwarded to the fiscal section of the clerk’s office, shall remain confidential to protect the
privacy interests of the victims.

        Restitution shall be due during the period of imprisonment, at the rate of not less than $25 per quarter,
and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program. If any amount of the
restitution remains unpaid after release from custody, nominal monthly payments of at least $100 shall be made
during the period of supervised release. These payments shall begin 30 days after the commencement of
supervision. Nominal restitution payments are ordered as the Court finds that the defendant's economic
circumstances do not allow for either immediate or future payment of the amount ordered. Defendants shall be
held jointly and severally liable with co-participants (Jamie Matsuba CR 16-00538-4 and Takaharo Thomas
Matsuba CR 16-00538-5) for restitution ordered in this judgment. The victims' recovery is limited to the amount
of their loss and the defendant's liability for restitution ceases if and when the victims receive full restitution.



CR-104 (wpd 10/15)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                              Page 1 of 6
 USA vs.     DOROTHY MATSUBA                                        Docket No.:   CR 16-00538-RGK-1



       If the defendant makes a partial payment, each payee shall receive approximately proportional payment
unless another priority order or percentage payment is specified in the judgment.

         The defendant shall comply with General Order No. 01-05

        Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that
she is unable to pay and is not likely to become able to pay any fine.

       Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Dorothy
Matsuba, is hereby committed on Counts 1 through 18 of the Indictment to the custody of the Bureau of Prisons for a
term of TWO HUNDRED FORTY (240) MONTHS. This term consists of the following: 60 months on Count 1; 216
months on each of Counts 2 through 6; 216 months on each of Counts 7 through 12; and 24 months on each of Counts
13 through 18. The terms on Counts 1 through 12 are to be served concurrently with each other. The terms on Counts
13 through 18 are to be served concurrently with each other but consecutively to the terms imposed on Counts 1
through 12.

       Upon release from imprisonment, the defendant shall be placed on supervised release for a term of THREE (3)
YEARS. This term consists of three years on each of Counts 1-12 and 1 year on each of Counts 13-18, all such terms to
run concurrently under the following terms and conditions:

1.       The defendant shall comply with the rules and regulations of the United States Probation Office and General
         Order 05-02, with the exception of Conditions 5, 6, and 14 of that order.

2.       As directed by the probation officer, the defendant shall notify specific persons and organizations of specific
         risks and shall permit the probation officer to confirm the defendant’s compliance with such requirement and to
         make such notifications.

3.       During the period of community supervision, the defendant shall pay the special assessment and restitution in
         accordance with this judgment's orders pertaining to such payment.

4.       The defendant shall cooperate in the collection of a DNA sample from the defendant.

5.       The defendant shall truthfully and timely file and pay taxes owed for the years of conviction, and shall truthfully
         and timely file and pay taxes during the period of community supervision. Further, the defendant shall show proof
         to the Probation Officer of compliance with this order.

6.       The defendant shall not be employed by, affiliated with, own or control, or otherwise participate, directly or
         indirectly, in the conduct of the affairs of any financial institution insured by the Federal Deposit Insurance
         Corporation.

7.       The defendant shall not obtain or possess any driver's license, Social Security number, birth certificate, passport
         or any other form of identification in any name, other than the defendant's true legal name, nor shall the defendant
         use, any name other than her true legal name without the prior written approval of the Probation Officer.




CR-104 (wpd 10/15)                       JUDGMENT & PROBATION/COMMITMENT ORDER                                       Page 2 of 6
 USA vs.     DOROTHY MATSUBA                                                 Docket No.:       CR 16-00538-RGK-1

8.       The defendant shall not engage, as whole or partial owner, employee, consultant, volunteer, or otherwise, in any
         business involving loan programs, real estate sales, real estate transfers, escrow, bankruptcy filings, or notary
         service, without the express approval of the Probation Officer prior to engaging in such employment. Further, the
         defendant shall provide the Probation Officer with access to any and all business records, client lists, and other
         records pertaining to the operation of any business owned, in whole or in part, by the defendant, as directed by the
         Probation Officer.

9.       The defendant shall not be employed in any position that requires licensing and/or certification by any local, state,
         or federal agency without the prior written approval of the Probation Officer.

10.      The defendant shall apply all monies received from income tax refunds to the outstanding Court-ordered financial
         obligation. In addition, the defendant shall apply all monies received from lottery winnings, inheritance, judgments
         and any anticipated or unexpected financial gains to the outstanding Court-ordered financial obligation.

       The drug testing condition mandated by statute is suspended based on the Court's determination that the defendant
poses a low risk of future substance abuse.

         Defendant is ordered remanded into custody forthwith. Remand 9373 issued.

         Defendant is advised of her right to appeal.

         The Court recommends that the defendant be designated to a Bureau of Prisons facility in Southern California.

         After the conclusion of the hearing, defendant’s bond is ordered exonerated.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            October 17, 2018
            Date                                                  R. GARY KLAUSNER, UNITED STATES DISTRICT
                                                                  JUDGE

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                  Clerk, U.S. District Court



            October 17, 2018                                By    /S/ Sharon L. Williams
            Filed Date                                            Deputy Clerk




CR-104 (wpd 10/15)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 3 of 6
 USA vs.     DOROTHY MATSUBA                                                       Docket No.:        CR 16-00538-RGK-1


 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant shall not commit another Federal, state or local crime;     10.   the defendant shall not associate with any persons engaged in criminal
 2.    the defendant shall not leave the judicial district without the written         activity, and shall not associate with any person convicted of a felony
       permission of the court or probation officer;                                   unless granted permission to do so by the probation officer;
 3.    the defendant shall report to the probation officer as directed by the    11.   the defendant shall permit a probation officer to visit him or her at any
       court or probation officer and shall submit a truthful and complete             time at home or elsewhere and shall permit confiscation of any
       written report within the first five days of each month;                        contraband observed in plain view by the probation officer;
 4.    the defendant shall answer truthfully all inquiries by the probation      12.   the defendant shall notify the probation officer within 72 hours of
       officer and follow the instructions of the probation officer;                   being arrested or questioned by a law enforcement officer;
 5.    the defendant shall support his or her dependents and meet other          13.   the defendant shall not enter into any agreement to act as an informer
       family responsibilities;                                                        or a special agent of a law enforcement agency without the permission
 6.    the defendant shall work regularly at a lawful occupation unless                of the court;
       excused by the probation officer for schooling, training, or other        14.   as directed by the probation officer, the defendant shall notify third
       acceptable reasons;                                                             parties of risks that may be occasioned by the defendant’s criminal
 7.    the defendant shall notify the probation officer at least 10 days prior         record or personal history or characteristics, and shall permit the
       to any change in residence or employment;                                       probation officer to make such notifications and to conform the
 8.    the defendant shall refrain from excessive use of alcohol and shall not         defendant’s compliance with such notification requirement;
       purchase, possess, use, distribute, or administer any narcotic or other   15.   the defendant shall, upon release from any period of custody, report
       controlled substance, or any paraphernalia related to such substances,          to the probation officer within 72 hours;
       except as prescribed by a physician;                                      16.   and, for felony cases only: not possess a firearm, destructive device,
 9.    the defendant shall not frequent places where controlled substances             or any other dangerous weapon.
       are illegally sold, used, distributed or administered;




CR-104 (wpd 10/15)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                             Page 4 of 6
             The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).
       X

                 STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1). Payments may be subject
 to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution, however, are not
 applicable for offenses completed prior to April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

          The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

         The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. §3664(k). The
 Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18 U.S.C.
 §3563(a)(7).

           Payments shall be applied in the following order:

                     1. Special assessments pursuant to 18 U.S.C. §3013;
                     2. Restitution, in this sequence (pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                       States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                     5. Other penalties and costs.
                                SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

           As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.
           The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all other bank accounts, including any
 business accounts, shall be disclosed to the Probation Officer upon request.

         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.




                                These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/15)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 5 of 6
 USA vs.     DOROTHY MATSUBA                                                     Docket No.:      CR 16-00538-RGK-1




                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal

                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.


                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk
                                                 FOR U.S. PROBATION OFFICE USE ONLY

         Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the
term of supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                     Defendant                                                      Date


                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 10/15)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 6
